Per Curiam : It has ever been the practice of this, and it is believed of all common law appellate courts, never to review the ruling of the lower court, on the admission or rejection of evidence, the allowing or refusing of motions, the refusal to grant a new trial, etc., unless such decision is excepted to and the exception appears in the record by bill of exceptions or otherwise. No such exceptions were taken in this case, or if they were it does not appear from the record. This being so, we can not review the decisions of the court assigned for error, and the judgment of the court below must be affirmed. Judgment affirmed.